DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 09/08/2021, Applicant, on 12/07/2021, amended claims 1, 8, and 15, canceled claims 2, 9, and 16. Claims 1, 3-8, 10-15, and 17-20 are pending in this application and have been rejected below.
Response to Arguments
Applicant's arguments filed 12/07/2021 have been fully considered, but they are not fully persuasive. The updated 35 USC § 103 and 101 rejections of claims 1, 3-8, 10-15, and 17-20 are applied in light of Applicant's amendments.
The Applicant argues that “Rejection of claims 1-20 under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.” (Remarks 12/07/2021)      
In response, the Examiner respectfully disagrees. The claimed subject matter, is directed to an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which falls into the “Certain methods of organizing human activity” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity.  
The claimed subject matter is merely claims a method for receiving and analyzing (forecasting) information regarding work orders.  Although it may be intended to be performed in a digital environment, the claimed subject matter (as currently claimed in the independent claim) speaks to the calculating and analyzing (modeling and projecting) data. Such steps are not tied to the technological realm, but rather utilizing technology to perform the abstract idea (organizing human activity). Additionally, the claimed subject matter can also be categorized as a Mental Process as it recites concepts performed in the human mind (observation and evaluation). The steps of calculating data, training/updating models, and generating a model can be performed by a human (mental process/pen and paper). The practice of calculating information and constructing models with set parameters and timelines can be performed without computers, and thus are not tied to technology nor improving technology. 
The solution mentioned in the amended limitation is not implemented/integrated into technology and thus not an improvement to the technical field. Further, there is no per se, as the claims fail to tie the steps to technology; insignificant extra solution activities (which are merely calculating and/or analyzing data).
The steps relied upon by the Applicant as recited does not improve upon another technology, the functioning of the computer itself, or allow the computer to perform a function not previously performable by a computer. The claims do not mention to any use of a specialized computer and/or processor. The Applicant is using generic computing components (processors) to perform in a generic/expected way (obtaining and analyzing data). The abstract idea is not particular to a technological environment, but is merely being applied to a computer realm. The process of calculating and analyzing data specifically for work order strategies and performing additional analysis can be done without a computer, and thus the claims are not “necessarily rooted", but rather they are utilizing computer technology to perform the abstract idea. The Examiner does not recognize any elements of the Applicant's claims and/or specification that would improve or allow the computer to perform a function(s) not previously performable by the computer, or improve the functioning of the computer itself. It is insufficient to indicate that the claims are novel and non-obvious, and thus contain “something more.” Just because the components may perform a specialized function does not mean that that the computer components are specialized. As such the application of the abstract idea of collecting and analyzing data regarding work orders, and performing correlation analysis is insufficient to demonstrate an improvement to the technology.
The Applicant argues that “Schwartz in view of Johnson does not teach or suggest, "receiving, by one or more computer processors, the work order; receiving, by one or 
In response, the Examiner respectfully disagrees. The combination of Schwartz and Johnson teach all the limitations of claim 1. The Applicant has amended claim 1 to include the limitations of the previously presented claim 2. Claim 1 now includes the following limitations which the Applicant argues is not taught by Schwartz and Johnson; “receiving, by one or more computer processors, the work order; receiving, by one or more computer processors, a predicted weather conditions for one or more times the work order is to be completed; and determining, by one or more computer processors, one or more time deviations, one or more cost deviations, and one or more crew qualifications based on the work order using the model”. The Examiner respectfully disagrees. The limitations in question are taught by Schwartz. Firstly, Schwartz is related prior art deemed to be analogous references as it is reasonably pertinent to collecting and analyzing information with a series of inputs to solve similar problems in the similar environment. Schwartz generally relates to utility systems, and more particularly to monitoring and inspecting utility system components, and analyzing/utilizing work orders for repairing identified resources. Second, Schwartz teaches the limitations in question; this is clear from the following citations from Schwartz 0081-0086: “the repair manager 310 autonomously generates a work/repair order for the system component. In one embodiment, a work order may identify the system component to be repaired/replaced… 310 generates work orders based on the inspection results data 338. Work orders generated by the repair manager 310 may be used to further train the machine learning components of the inspection manager 308 and/or the repair manager 310… The machine/computer learning components of the repair manager 310 may be trained utilizing historical repair data 334, repair manuals for system components, previously generated work orders, and/or the like. The historical repair data 334 may comprise data associated with a plurality of repair/replacement events. Each of these events is associated with a given system component and comprises data such as such as an identification of system component that was previously repaired; the type of damage that was repaired for the component; an identification and description of the parts, tools, and their quantities used to repair the damage; procedures taken to repair the component; time taken to repair the component; the cause of the damage; the weather conditions at the time of damage detection and at the time of repair; work crew identification; work crew details such as identifiers of crew members, crew member qualifications, etc.; and/or the like. In some embodiments, the historical repair data 334 may comprise works order data 322 from work orders previously generated by the repair manager 310 and/or any other entity…The “Weather” column 922 comprises entries 938 indicating the weather at the time of inspection. The weather data may be utilized as historical weather data for the inspection manager 308 when predicting potential damage to system components upon determining similar weather is expected in the future.” It is clear that Schwartz teaches the ability to receive work order data/requests. Additionally, from the citation above it is clear that Schwartz teaches the ability to receive/utilize historical information to determine weather conditions, time/cost deviations, and crew member qualifications. Thus, one of ordinary skill in the art would agree that Schwartz teaches the limitations in question, and the combination of Schwartz and Johnson teach all the limitations of claim 1.          
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1 and 3-7), computer program product (claims 8 system (claims 15 and 17-20) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which falls into the “Certain methods of organizing human activity” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity. 
The limitations reciting the abstract idea(s) (Mental process and Certain methods of organizing human activity), as set forth in exemplary claim 1, are: receiving…historical work data for one or more previously completed jobs; analyzing…the historical work data; receiving…weather data for each previously completed job of the one or more previously completed jobs, wherein the weather data is at a time of completion of the previously completed job; training…a model using the analyzed historic work data and the weather data, wherein the model predicts a time deviation, a cost deviation, and crew qualifications based on a work order; receiving…the work order; receiving…a predicted weather conditions for one or more times the work order is to be completed; and determining…one or more time deviations, one or more cost deviations, and one or more crew qualifications based on the work order using the modelIndependent claims 8 and 15 recite the CRM and system for performing the method of independent claim 1 without adding significantly more. Thus, the same rationale/analysis is applied.
  With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to A computer-implemented method for providing a work order strategy, the computer implemented method comprising…by one or more computer processors…; A computer program product for providing a work order strategy, the computer program product comprising: one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media, the program instructions comprising…; A computer system for providing a work order strategy, the computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions, stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising…; via a user interface of a computing device…;  (as recited in claims 1, 5, 8, 12, 15, and 19).  However, these elements fail to integrate the 
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: A computer-implemented method for providing a work order strategy, the computer implemented method comprising…by one or more computer processors…; A computer program product for providing a work order strategy, the computer program product comprising: one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media, the program instructions comprising…; A computer system for providing a work order strategy, the computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions, stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising…; via a user interface of a computing device…;  (as recited in claims 1, 5, 8, 12, 15, and 19)  for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.
 In addition, Applicant’s Specification (paragraph [0043]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc.,
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself. Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (3-7, 10-14, and 17-20) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 3-7 “receiving, by one or more computer processors, the work order; receiving, by one or more computer processors, a predicted weather conditions for one or more times the work order is to be completed; and determining, by one or more computer processors, one or more time deviations, one or more cost deviations, and one or more crew qualifications based on the work order using the model; wherein the historical work data is selected from the group consisting of completion time, completion cost, and crew qualifications; wherein analyzing, by one or more computer processors, the historical work data includes using a k-means cluster algorithm to create a template plan for each created cluster of jobs from the one or more previously completed jobs; providing, by one or more computer processors, the one or more time deviations, one or more cost deviations, and one or more crew qualifications; determining, by one or more computer processors, one or more missing information from the analyzed historical work data; requesting, by one or more computer processors, the one or more missing information from a user; receiving, by one or more computer processors, the one or more missing information; and updating, by one more computer processors, the analyzed historical work data with the one or more missing information; determining, by one or more computer processors, one or more missing information from the analyzed historical work data, wherein the one or more missing information is from a first job; P202001629US01Page 22 of 29determining, by one or more computer processors, a cluster of jobs associated with the first job; and updating, by one more computer processors, the analyzed historical work data by inferring the missing information using the cluster of jobs associated with the first job ”
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 Claims 1, 3, 5, 8, 10, 12, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20200041560 (hereinafter “Schwartz”) et al., in view of U.S. Patent 10318903to (hereinafter “Johnson”) et al. 
 As per claim 1, Schwartz teaches a computer-implemented method for providing a work order strategy, the computer implemented method comprising: 
receiving, by one or more computer processors, historical work data for one or more previously completed jobs; analyzing, by one or more computer processors, the historical work data; receiving, by one or more computer processors, weather data for each previously completed job of the one or more previously completed jobs, wherein the weather data is at a time of completion of the previously completed job; Schwartz 0081-0086: “ The results may be used to further train the machine learning components of the inspection manager 308. FIG. 9 shows various examples of inspection results data represented as a table 900… the inspection results data may be stored as part of other data such as system component data 316, inspection data 320, and/or the like…The table 900 comprises a plurality of columns…920 entitled “Time”; and an eight column 922 entitled “Weather”… The weather data may be utilized as historical weather data for the inspection manager 308 when predicting potential damage to system components upon determining similar weather is expected in the future… a work order may identify the system component to be repaired/replaced; identifies the location of the system component, identifies the problem associated with the system component; identifies the cause of problem; identifies the parts required to repair or replace the system component; identifies the work crew(s) to perform the repair; includes repair/replacement instructions; identifies current and/or expected weather at the location.” 
training, by one or more computer processors, a model using the analyzed historic work data and the weather data, wherein the model predicts a time deviation… and crew qualifications based on a work order; Schwartz 0019: “Depending on the geographical location of these components; current weather conditions; types of damage or operational issues; and/or the like it may be difficult to detect, locate, and remedy the issues within an acceptable amount of time. This may result in increased downtime of the system component(s), which decreases customer satisfaction and increases costs incurred by the utility provider…0042-0047: FIG. 5 shows various examples of monitoring device data 314… a tenth column 526 entitled “Op Costs”…0086-0089: The machine/computer learning components of the repair manager 310 may be trained utilizing historical repair data 334, repair manuals for system components, previously generated work orders, and/or the like. The historical repair data 334 may comprise data associated with a plurality of repair/replacement events. Each of these events is associated with a given system component and comprises data such as such as an identification of system component that was previously repaired; the type of damage that was repaired for the component; an identification and description of the parts, tools, and their quantities used to repair the damage; procedures taken to repair the component; time taken to repair the component; the cause of the damage; the weather conditions at the time of damage detection and at the time of repair; work crew identification; work crew details such as identifiers of crew members, crew member qualifications, etc.; and/or the like. In some embodiments, the historical repair data 334 may comprise works order data 322 from work orders previously generated by the repair manager 310 and/or any other entity… The repair manager 310 then autonomously generates a work order for the transformer utilizing one or more of its machine learning components and stores this as work order data 322. For example, based on the system components and its attributes (e.g., type, location, configuration, etc.); damage and its attributes (e.g., type, location, cause, etc.); the specific parts of the system component that have been damaged; type of debris obstructing the system component and/or surrounding areas; and/or the like the repair manager 310 determines the parts; tools; equipment; vehicles; work crew type; specific work crew member; and/or the like required for repairing the transformer.
receiving, by one or more computer processors, the work order; receiving, by one or more computer processors, a predicted weather conditions for one or more times the work order is to be completed; and determining, by one or more computer processors, one or more time deviations, one or more cost deviations, and one or more crew qualifications based on the work order using the model; Schwartz 0081-0086: “the repair manager 310 autonomously generates a work/repair order for the system component. In one embodiment, a work order may identify the system component to be repaired/replaced… 310 generates work orders based on the inspection results data 338. Work orders generated by the repair manager 310 may be used to further train the machine learning components of the inspection manager 308 and/or the repair manager 310… The machine/computer learning components of the repair manager 310 may be trained utilizing historical repair data 334, repair manuals for system components, previously generated work orders, and/or the like. The historical repair data 334 may comprise data associated with a plurality of repair/replacement events. Each of these events is associated with a given system component and comprises data such as such as an identification of system component that was previously repaired; the type of damage that was repaired for the component; an identification and description of the parts, tools, and their quantities used to repair the damage; procedures taken to repair the component; time taken to repair the component; the cause of the damage; the weather conditions at the time of damage detection and at the time of repair; work crew identification; work crew details such as identifiers of crew members, crew member qualifications, etc.; and/or the like. In some embodiments, the historical repair data 334 may comprise works order data 322 from work orders previously generated by the repair manager 310 and/or any other entity.”
 Schwartz may not explicitly teach the following. However, Johnson teaches:
a cost deviation; Johnson 019: “A financial objective and constraints analysis is performed with a simulation system for one or more assets of the one or more fleets of aircraft. The cost savings analysis includes identifying a modification of at least one of a set of the control input values. An estimated reduction of forecast error related to operating and service costs is computed for the one or more assets over one or 151 (e.g., amount of fuel saved, an increased percentage of asset utilization, a savings in maintenance costs, and so on) may be presented in support of the recommendation. Similarly, a projected savings of provider costs (e.g., in streamlined inventory processes…claim 7: wherein the performing of the cost savings analysis further includes identifying the modification based on a reduction of maintenance costs for the aircraft over the time period.” 
Schwartz and Johnson are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Schwartz with the aforementioned teachings from Johnson with a reasonable expectation of success, by adding steps that allow the software to utilize cost data with the motivation to more efficiently and accurately organize and analyze pricing information [Johnson 019].
As per claim 3, Schwartz and Johnson teach all the limitations of claim 1. 
 In addition, Schwartz teaches:
wherein the historical work data is selected from the group consisting of completion time, completion cost, and crew qualifications;Schwartz 0081-0086: “The machine/computer learning components of the repair manager 310 may be trained utilizing historical repair data 334, repair manuals for system components, previously generated work orders, and/or the like. The historical repair data 334 may comprise data associated with a plurality of repair/replacement events. Each of these events is associated with a given system component and comprises data such as such as an identification of system component that was previously repaired; the type of damage that was repaired for the component; an identification and description of the parts, tools, and their quantities used to repair the damage; procedures taken to repair the component; time taken to repair the component; the cause of the damage; the weather conditions at the time of damage detection and at the time of repair; work crew identification; work crew details such as identifiers of crew members, crew member qualifications, etc.; and/or the like. In some embodiments, the historical repair data 334 may comprise works order data 322 from work orders previously generated by the repair manager 310 and/or any other entity...0047:  The “Op Costs” column 526 comprises entries 546 indicating the costs associated with operating the device. For example, these entries may indicate the purchase cost of the device; prices for replacement parts; average cost to operate the device on a daily, monthly, and/or yearly basis; and/or the like. The average operating cost may take into consideration factors such as expected repairs or parts replacement, fuel or electricity costs, and/or the like.” 
 As per claim 5, Schwartz and Johnson teach all the limitations of claim 2. 
 In addition, Schwartz teaches:
providing, by one or more computer processors, the one or more time deviations, one or more cost deviations, and one or more crew qualifications to a user via a user interface of a computing device;Schwartz 0097-0102: “ FIG. 10 shows one example of a work order 322 generated by the repair manager 310 being presented on a display 1002 of a user device 116. A user device 116 may include cellular telephones, mobile phones, smart phones, in-vehicle devices; two-way pagers, wireless messaging devices, wearable computing devices, laptop computers, tablet computers, desktop computers, personal digital assistants, a combination of these devices, and/or other similar devices…the information processing system 114 may act as a server for the interactive map 330, which is presented to a user through an application interface…FIG. 11 shows one example of an interactive map 330 generated by the inspection manager 308. In this example, the interactive map 330 displays the entire AOI comprising the system component associated with the work order 322.
 Claims 8-10, 12, 15-17, and 19 are directed to the system and CRM for performing the method of claim 1-3 and 5 above.  Since Schwartz and Johnson teach the system and CRM, the same art and rationale apply.
 Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20200041560 (hereinafter “Schwartz”) et al., in view of U.S. Patent 10318903to (hereinafter “Johnson”) et al., in further view of U.S. PGPub 20200411170  (hereinafter “Brown”) et al.  
 As per claim 4, Schwartz and Johnson teach all the limitations of claim 1. 
 Schwartz and Johnson my not explicitly teach the following. However, Brown teaches:
wherein analyzing, by one or more computer processors, the historical work data includes using a k-means cluster algorithm to create a template plan for each created cluster of jobs from the one or more previously completed jobs;Brown 0146-0148: “The one or more task optimization models can employ various machine learning techniques (e.g., developed based on based on analysis of historical operations data regarding historical performance of various healthcare tasks by the healthcare workers under different operating conditions of the healthcare system) and/or statistical techniques to facilitate determining/inferring the optimal task scheduling and resource assignment information (e.g., SVM classification, neural networks (e.g., including deep neural networks, deep adversarial neural networks, convolutional neural networks, and the like), Bayesian networks, decision trees, a nearest neighbor algorithms, boosting algorithm, gradient boosting algorithms, linear regression algorithms, k-means clustering algorithms, association rules algorithms, q-learning algorithms, temporal difference algorithm, and probabilistic classification models providing different patterns of independence, and the like).”
Schwartz, Johnson, and Brown are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Schwartz and Johnson with the aforementioned teachings from Brown with a reasonable expectation of success, by adding [Brown 0148].
 Claims 11 and 18 are directed to the system and CRM for performing the method of claim 4 above.  Since Schwartz, Johnson, and Brown teach the system and CRM, the same art and rationale apply.
 Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20200041560 (hereinafter “Schwartz”) et al., in view of U.S. Patent 10318903to (hereinafter “Johnson”) et al., in further view of U.S. PGPub 20200118041  (hereinafter “Bettencourt”) et al.  
 As per claim 6, Schwartz and Johnson teach all the limitations of claim 1. 
 Schwartz and Johnson my not explicitly teach the following. However, Bettencourt teaches:
determining, by one or more computer processors, one or more missing information from the analyzed historical work data; requesting, by one or more computer processors, the one or more missing information from a user; receiving, by one or more computer processors, the one or more missing information; and updating, by one more computer processors, the analyzed historical work data with the one or more missing information;Bettencourt 0069-0079: “As previously mentioned, the mechanisms of the illustrated embodiments provide novel approaches for a cognitive system that provides intelligent learning for explaining anomalies. These mechanisms include functionality that use as input into the cognitive system 1) a domain knowledge, 
Schwartz, Johnson, and Bettencourt are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Schwartz and Johnson with the aforementioned teachings from Bettencourt with a reasonable expectation of [Bettencourt 0071].
 Claims 13 and 20 are directed to the system and CRM for performing the method of claim 6 above.  Since Schwartz, Johnson, and Bettencourt teach the system and CRM, the same art and rationale apply.
 Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20200041560 (hereinafter “Schwartz”) et al., in view of U.S. Patent 10318903to (hereinafter “Johnson”) et al., in further view of U.S. PGPub 20200411170  (hereinafter “Brown”) et al., and in further view of U.S. PGPub 20200118041  (hereinafter “Bettencourt”) et al.  
 As per claim 7, Schwartz, Johnson, and Brown teach all the limitations of claim 4. 
 Schwartz, Johnson, and Brown my not explicitly teach the following. However, Bettencourt teaches:
determining, by one or more computer processors, one or more missing information from the analyzed historical work data, wherein the one or more missing information is from a first job; P202001629US01Page 22 of 29determining, by one or more computer processors, a cluster of jobs associated with the first job; and updating, by one more computer processors, the analyzed historical work data by inferring the missing information using the cluster of jobs associated with the first job;Bettencourt 00208: “the present invention progressively refines the recommendation model by considering feedback from one or more domain knowledge experts, a machine learning operation, or a combination thereof. The feedback may include updated information that may be missing from a knowledge base…0069-0081: As previously mentioned, the mechanisms of the illustrated embodiments provide novel approaches for a cognitive system that provides intelligent learning for explaining anomalies. These mechanisms include functionality that use as input into the cognitive system 1) a domain knowledge, 2) a knowledge base with data records and historical data, and/or 3) one or more answers (e.g., user answers) to various queries and additional feedback. Using the collected input data, the cognitive system may identify and/or discover one or more anomalies in the data sources, with a list of ranked and weighted explanations explaining the anomalies in the data. The cognitive system may provide evidence for each explanation (e.g., set of facts, reasoning, and/or hypotheses, etc.). One or more queries/questions may be issued/asked to one or more users (e.g., doctor, patient, domain expert) to fill in any missing, uncertain, and/or incomplete information relating to the candidate data (e.g., to validate the explanations and augment the knowledge base/knowledge domain if the knowledge base/knowledge domain is insufficient to validate and/or generate a complete and/or complete explanation with a certain confidence). The cognitive system may use the additional knowledge to improve the knowledge base(s), either by adding new facts or relations, and/or by updating existent relations (e.g., existent facts or relations in the knowledge base and/or in the clinical data) if the existent relations were (partially) outdated or invalid)… which is trained on historical data about patients (e.g., use a clustering operation such as, for example, K-Means clustering or a variation thereof and/or any other suitable clustering operation)…. The active learning component 436 may receive missing and/or uncertain information from the explanations validation and ranking component 434 and/or provide to the explanations validation and ranking component 434 acquired information from the dialog system 450.”
Schwartz, Johnson, Brown, and Bettencourt are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Schwartz, Johnson, and Brown with the aforementioned teachings from Bettencourt with a reasonable expectation of success, by adding steps that allow the software to utilize clustering algorithms with the motivation to more efficiently and accurately organize and analyze information [Brown 0148].
 Claim 14 is directed to the CRM for performing the method of claim 7 above.  Since Schwartz, Johnson, Brown, and Bettencourt teach the CRM, the same art and rationale apply. 
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PETTY; KARL F.. TRAFFIC STATE ESTIMATION WITH INTEGRATION OF TRAFFIC, WEATHER, INCIDENT, PAVEMENT CONDITION, AND ROADWAY OPERATIONS DATA, .U.S. PGPub 20140222321 The present invention relates to modeling and estimating traffic states. Specifically, the present invention relates to integrating traffic, weather, incident, pavement condition, and roadway operational data to model and estimate traffic states for generating routing information for consumer and commercial utility.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone 
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Arif Ullah/
Primary Examiner, Art Unit 3683